                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,
                                                              Case No. 16-cr-20460
v.
                                                              HON. MARK A. GOLDSMITH
EDWIN MILLS, et al.,

            Defendants.
______________________________/

     ORDER REGARDING DEFENDANT CARLO WILSON’S MOTION FOR MENTAL
                     COMPETENCY HEARING (Dkt. 965)

          On June 26, 2019, the Court held a telephonic status conference to discuss Defendant Carlo

Wilson’s motion for a mental competency hearing pursuant to 18 U.S.C. § 4241 (Dkt. 965).

During the conference, the Court set the following briefing schedule:

         July 8, 2019: Deadline for the Government to file its response to Wilson’s motion for a
          mental competency hearing;

         July 12, 2019: Deadline for Wilson to file a reply to the Government’s response.

      In its response, the Government shall propose a licensed or certified psychiatrist and/or

psychologist in the event the Court grants Wilson’s motion and orders a mental competency

examination. See 18 U.S.C. § 4241(b) (“Prior to the date of the hearing, the court may order that

a psychiatric or psychological examination of the defendant be conducted, and that a psychiatric

or psychological report be filed with the court, pursuant to the provisions of section 4247 (b) and

(c).”); 18 U.S.C. § 4247(b) (“A psychiatric or psychological examination ordered pursuant to this

chapter shall be conducted by a licensed or certified psychiatrist or psychologist, or, if the court

finds it appropriate, by more than one such examiner. Each examiner shall be designated by the

court . . . .”). Wilson shall then address the Government’s proposal in his reply.

                                                  1
   SO ORDERED.

Dated: June 27, 2019           s/Mark A. Goldsmith
       Detroit, Michigan       MARK A. GOLDSMITH
                               United States District Judge




                           2
